Citation Nr: 1423012	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. §3.156(c)(1)(i). 

Here, as to the issues regarding bilateral foot disability, new and material evidence is not needed to reopen the previously denied claims because relevant service treatment records and/or any other relevant service department records have been received after a prior final denial.  Rather, the claims are simply reviewed on a de novo basis.  The Board has recharacterized those issues on appeal as entitlement to service connection.  

During a March 2012 hearing, the Veteran testified before the Board; a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to compensation based on the need for regular aid and attendance or by reason of being housebound have not been adjudicated by the Agency of Original Jurisdiction (AOJ) since they have been raised by the record.  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is needed before the Board can adjudicate the Appellant's claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. §  3.159(c)(4).

During his March 2012 hearing, the Veteran reported that he began to seek treatment for his knee problems when he left service (in 1966).  He indicated that he receives treatment from VA at least twice a year, including for his feet.  The record reflects treatment records prior to December 4, 2004, and since March 30, 2009, have not been obtained from the San Juan VA Medical Center (VAMC). Bell v. Derwinski, 2 Vet. App. 611 (1992). Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

During his March 2012 hearing, the Veteran testified that he was currently seeing a private doctor for knee treatment; however, the most recent relevant private treatment records submitted by the Veteran date from August 2001 from Centro Medico.  As more recent treatment records pertaining to the issues on appeal may be available, the AOJ should request that the Veteran provide an authorization for any additional relevant records of treatment and to identify, and provide appropriate releases for, any other care providers, including VA and non-VA that may possess new or additional evidence pertinent to the issues on appeal.

Additionally, the untranslated statements in the Veteran's VA file should be translated from Spanish to English, specifically including but not limited to, VA Form 21-4138,  signed January 27, 2010; VA Form 21-4138, signed June 1, 2010 (Notice of Disagreement); and Form 9, signed May 26, 2011. 

The Veteran contends that pain in his feet began in service.  See March 2012 hearing transcript.  Service treatment records documented pes planus, not disabling, on October 1965 induction examination.  

As preexisting bilateral pes planus was "noted" at service entrance, the presumption of soundness does not apply to this condition.  See 38 U.S.C.A. § 1111.  As the Veteran's preexisting bilateral pes planus was "noted" at the time of service entrance, service connection may granted for this particular condition only if it is shown that the bilateral pes planus was aggravated by service, that is, if the preexisting bilateral pes planus permanently worsened in severity beyond its natural progression during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.

Service treatment records show that in January 1966, the Veteran was seen for complaints of pain in both feet, especially after he broke in his boots.  It was noted that pes planus was asymptomatic on induction; however, he now had complaints of pain.  A consultation report noted that the Veteran had a congenital problem with his feet and diagnosed varus adductus (probably old treated clubfeet).  The treatment provider determined that because the Veteran went through basic training without any problems until now, he could go through advanced training.  More than a week later, a sick slip and treatment record from the podiatry clinic reported the Veteran's complaints of pain in his feet and both ankles.  There was no injury; however, he was in training for three days.  The next day, a January 1966 hospital record reported the Veteran's history of being born with foot deformities.  He did not know of any treatment for this condition in childhood.  He stated that since his induction, he had had considerable pain in both feet.  This pain became markedly increased with the activities of basic training particularly on running, marching, prolonged standing, and strenuous exercise.  After examination, the examiner recommended that the Veteran was medically unfit for induction or enlistment due to congenital clubfoot, bilateral, with dorsiflexion of the ankles limited to 0 degrees and plantar flexion limited to 30 degrees; manifested by pain in the feet on activity, with associated x-ray evidence.  January 1966 Medical Board proceedings restated the recommendation provided by the hospital and marked an "x" in boxes indicating that the condition was not incurred in the line of duty, existed prior to entry to service, and was not aggravated by service.  

Although the Veteran's bilateral clubfoot was identified on examination as a pre-existing congenital disability, the only foot disability identified on the pre-service entrance examination was pes planus.  Nevertheless, a congenital or developmental defect is not considered a disease or injury for VA purposes, and it generally may not be service-connected as a matter of law.  38 C.F.R. § 3.303.  As such, if a condition is a congenital or development defect, as opposed to a disease, the presumption of soundness does not apply.  Service connection, however, may be granted for an additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

The Veteran also contends that pain in his knees began in service, or in the alternative that his current knee disabilities are due to his foot disabilities.  See August 2009 Informal Claim and March 2012 hearing transcript.  

Given the complex nature of the Veteran's bilateral foot and knee disabilities, a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Translate medical records and statements located throughout the Veteran's claims file from Spanish to English specifically including but not limited to, VA Form 21-4138,  signed January 27, 2010; VA Form 21-4138, signed June 1, 2010 (Notice of Disagreement); and Form 9, signed May 26, 2011.

2.  Request that the Veteran identify any medical treatment records for bilateral knee and foot disabilities and furnish appropriate authorization for the release of private medical records since the Veteran was discharged from service in February 1966, to include treatment records from the unnamed private physician referred to during his March 2012 hearing and/or other dates or facilities identified by the Veteran.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 38 C.F.R. § 3.159 (2013).  He should also be advised that he may submit to VA copies of private treatment records. 

3.  Take the necessary steps to obtain any identified records of VA treatment, including from the San Juan VAMC for the period from February 1966 to December 4, 2004, and from March 30, 2009, to the present, that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile. 

4.  After the completion of numbers 1 through 3 above, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current bilateral foot and knee disabilities.  All indicated tests and studies should be conducted. 

The claims folder, including any relevant records in Virtual VA, must be sent to the examiner for review.   The examiner should:

A.  For Bilateral Foot Disabilities

(i) Identify all current disabilities of the bilateral foot and determine any of the Veteran's bilateral foot disabilities (to include varus adductus and pes planus is/are congenital or developmental defect(s) or disease(s).

For purposes of this question, a "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature and a "disease" is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology and prognosis may be known or unknown.

(ii) If any of the Veteran's current bilateral foot disabilities, including varus adductus and pes planus are congenital or developmental defects, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service. 

(iii) If any of the Veteran's current bilateral foot disabilities, including varus adductus and pes planus are congenital or developmental diseases, please opine as to whether it is at least as likely as not (50% or greater probability) that the developmental disease was aggravated during the Veteran's military service. 

(iv) If the examiner finds that the Veteran's pes planus is not congenital or developmental, was the pes planus, which was shown on the service induction examination, at least as likely as not aggravated (i.e., permanently increased in severity) during that period of service.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease. 

(v) If the examiner finds that the Veteran's varus adductus and/or any other identified foot disabilities (other than pes planus) is/are not congenital or developmental, please opine whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's current disability (or disabilities) is/are etiologically related to his military service.

A detailed rationale should be provided for all opinions expressed.  

The examiner should consider in-service documentation showing that the Veteran's feet were asymptomatic at induction.  The Veteran had complaints of pain beginning in service and increased with activities of basic training, particularly running, marching, prolonged standing, and strenuous exercises.  See January 1966 service treatment records.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

B.  For Bilateral Knees Disabilities

(i)  Identify all current bilateral knee disabilities.  

(ii)  For each identified knee disability, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service, or is otherwise the result of a disease or injury in service. 

(iii)  If not related to service, please opine as to whether any knee disability was at least as likely as not caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's bilateral foot disabilities.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5.  The AOJ should then readjudicate the matters on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



